                                         Case 1:19-cv-00576 Document 11-3 Filed 10/09/19 Page 1 of 3 PageID #: 268
Appendix F: U.S. v. Southern Coal Corporation - Violations

                                   NPDES Permit
                 Permittee           Number             Outfall     Monitoring Date       Parameter Name         Sample Type   Permit Limit          Actual Value
Bluestone Coal Corporation        WV1005944       003                      4/30/2015   Aluminum, Total     Monthly Average                    0.43              2.95
Bluestone Coal Corporation        WV1005944       003                      4/30/2015   Iron                Monthly Average                       3              4.09
Bluestone Coal Corporation        WV1005944       003                      4/30/2015   TSS                 Daily Maximum                        70             85.00
Bluestone Coal Corporation        WV1005944       003                      4/30/2015   TSS                 Monthly Average                      35             85.00
Bluestone Coal Corporation        WV1005995       001                      2/28/2011   Aluminum, Total     Daily Maximum                      0.75              0.96
Bluestone Coal Corporation        WV1005995       001                      2/28/2011   Aluminum, Total     Monthly Average                    0.43              0.53
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   Aluminum, Total     Daily Maximum                      0.75              7.41
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   Aluminum, Total     Monthly Average                    0.43              3.77
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   Iron                Daily Maximum                      2.46              4.34
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   Iron                Monthly Average                    1.42              2.29
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   TSS                 Daily Maximum                        70             98.00
Bluestone Coal Corporation        WV1005995       001                      3/31/2011   TSS                 Monthly Average                      35             51.00
Bluestone Coal Corporation        WV1005995       001                      7/31/2011   Aluminum, Total     Monthly Average                    0.43              0.45
Bluestone Coal Corporation        WV1005995       001                     10/31/2011   Aluminum, Total     Daily Maximum                      0.75              1.07
Bluestone Coal Corporation        WV1005995       001                     10/31/2011   Aluminum, Total     Monthly Average                    0.43              0.71
Bluestone Coal Corporation        WV1005995       001                      4/30/2012   Aluminum, Total     Daily Maximum                      0.75              1.53
Bluestone Coal Corporation        WV1005995       001                      4/30/2012   Aluminum, Total     Monthly Average                    0.43              0.86
Bluestone Coal Corporation        WV1005995       001                      7/31/2012   Aluminum, Total     Daily Maximum                      0.75              1.06
Bluestone Coal Corporation        WV1005995       001                      7/31/2012   Aluminum, Total     Monthly Average                    0.43              0.62
Bluestone Coal Corporation        WV1005995       001                      5/31/2013   Aluminum, Total     Daily Maximum                      0.75              2.36
Bluestone Coal Corporation        WV1005995       001                      5/31/2013   Aluminum, Total     Monthly Average                    0.43              0.53
Bluestone Coal Corporation        WV1005995       001                      5/31/2013   Aluminum, Total     Monthly Average                    0.43              1.26
Bluestone Coal Corporation        WV1006304       001                      4/30/2012   Aluminum, Total     Daily Maximum                      0.75             0.821
Bluestone Coal Corporation        WV1006304       001                      4/30/2012   Aluminum, Total     Monthly Average                    0.43             0.468
Bluestone Coal Corporation        WV1006304       001                     12/31/2012   Aluminum, Total     Daily Maximum                      0.75              1.05
Bluestone Coal Corporation        WV1006304       001                     12/31/2012   Aluminum, Total     Monthly Average                    0.43             0.641
Bluestone Coal Corporation        WV1006304       001                      2/28/2013   Aluminum, Total     Daily Maximum                      0.75              2.16
Bluestone Coal Corporation        WV1006304       001                      2/28/2013   Aluminum, Total     Monthly Average                    0.43              1.17
Bluestone Coal Corporation        WV1006304       001                      3/31/2013   Aluminum, Total     Daily Maximum                      0.75              1.56
Bluestone Coal Corporation        WV1006304       001                      3/31/2013   Aluminum, Total     Monthly Average                    0.43              1.01
Bluestone Coal Corporation        WV1006304       001                      4/30/2013   Aluminum, Total     Daily Maximum                      0.75                1.5
Bluestone Coal Corporation        WV1006304       001                      4/30/2013   Aluminum, Total     Monthly Average                    0.43             0.544
Bluestone Coal Corporation        WV1006304       001                      1/31/2015   pH                  Daily Maximum                         9              9.45
Bluestone Coal Corporation        WV1006304       001                      6/30/2015   Aluminum, Total     Daily Maximum                      0.75              7.08
Bluestone Coal Corporation        WV1006304       001                      6/30/2015   Aluminum, Total     Monthly Average                    0.43              2.46
Bluestone Coal Corporation        WV1006304       002                      4/30/2011   Aluminum, Total     Daily Maximum                      0.75              1.77
Bluestone Coal Corporation        WV1006304       002                      4/30/2011   Aluminum, Total     Monthly Average                    0.43              1.11
Bluestone Coal Corporation        WV1006304       002                      4/30/2011   TSS                 Monthly Average                      35                 40
Bluestone Coal Corporation        WV1006304       002                      5/31/2011   Aluminum, Total     Monthly Average                    0.43             0.467
Bluestone Coal Corporation        WV1006304       002                      6/30/2011   Aluminum, Total     Daily Maximum                      0.75              1.52
Bluestone Coal Corporation        WV1006304       002                      6/30/2011   Aluminum, Total     Monthly Average                    0.43             0.842
Bluestone Coal Corporation        WV1006304       002                      6/30/2011   TSS                 Daily Maximum                        70                 83
Bluestone Coal Corporation        WV1006304       002                      6/30/2011   TSS                 Monthly Average                      35              44.5
Bluestone Coal Corporation        WV1006304       002                      7/31/2011   Aluminum, Total     Daily Maximum                      0.75             0.926
Bluestone Coal Corporation        WV1006304       002                      7/31/2011   Aluminum, Total     Monthly Average                    0.43              0.64



                                                                  Appendix F: Page 712 of 731
                                                                    PLAINTIFFS' EXHIBIT C
                                         Case 1:19-cv-00576 Document 11-3 Filed 10/09/19 Page 2 of 3 PageID #: 269
Appendix F: U.S. v. Southern Coal Corporation - Violations

                                   NPDES Permit
                 Permittee           Number             Outfall     Monitoring Date       Parameter Name         Sample Type   Permit Limit          Actual Value
Bluestone Coal Corporation        WV1006304       002                      7/31/2011   TSS                 Monthly Average                      35                 40
Bluestone Coal Corporation        WV1006304       002                     12/31/2011   Aluminum, Total     Daily Maximum                      0.75               1.18
Bluestone Coal Corporation        WV1006304       002                     12/31/2011   Aluminum, Total     Monthly Average                    0.43             0.628
Bluestone Coal Corporation        WV1006304       002                     12/31/2011   TSS                 Monthly Average                      35              35.3
Bluestone Coal Corporation        WV1006304       002                      1/31/2012   Aluminum, Total     Daily Maximum                      0.75                  2
Bluestone Coal Corporation        WV1006304       002                      1/31/2012   Aluminum, Total     Monthly Average                    0.43             0.694
Bluestone Coal Corporation        WV1006304       002                      2/28/2013   Aluminum, Total     Monthly Average                    0.43             0.597
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   Aluminum, Total     Daily Maximum                      0.75               3.66
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   Aluminum, Total     Monthly Average                    0.43               2.13
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   Iron                Daily Maximum                      2.46               6.78
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   Iron                Monthly Average                    1.42               3.27
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   TSS                 Daily Maximum                        70              1230
Bluestone Coal Corporation        WV1006304       002                      3/31/2013   TSS                 Monthly Average                      35               473
Bluestone Coal Corporation        WV1006304       002                      5/31/2013   Aluminum, Total     Daily Maximum                      0.75               2.01
Bluestone Coal Corporation        WV1006304       002                      5/31/2013   Aluminum, Total     Monthly Average                    0.43               1.05
Bluestone Coal Corporation        WV1006304       002                      5/31/2013   TSS                 Daily Maximum                        70               150
Bluestone Coal Corporation        WV1006304       002                      5/31/2013   TSS                 Monthly Average                      35              49.2
Bluestone Coal Corporation        WV1006304       002                     11/30/2013   Aluminum, Total     Daily Maximum                      0.75               0.91
Bluestone Coal Corporation        WV1006304       002                      6/30/2014   Aluminum, Total     Daily Maximum                      0.75             0.792
Bluestone Coal Corporation        WV1006304       002                      6/30/2014   Aluminum, Total     Monthly Average                    0.43             0.552
Bluestone Coal Corporation        WV1006304       002                      1/31/2015   pH                  Daily Maximum                         9               9.43
Bluestone Coal Corporation        WV1006304       002                      2/28/2015   Aluminum, Total     Monthly Average                    0.43             0.488
Bluestone Coal Corporation        WV1006304       002                      3/31/2015   Aluminum, Total     Daily Maximum                      0.75                2.5
Bluestone Coal Corporation        WV1006304       002                      3/31/2015   Aluminum, Total     Monthly Average                    0.43               2.46
Bluestone Coal Corporation        WV1006304       002                      3/31/2015   Iron                Monthly Average                    1.42               1.73
Bluestone Coal Corporation        WV1006304       002                      4/30/2015   Aluminum, Total     Daily Maximum                      0.75             0.941
Bluestone Coal Corporation        WV1006304       002                      4/30/2015   Aluminum, Total     Monthly Average                    0.43             0.528
Bluestone Coal Corporation        WV1006304       002                      6/30/2015   Aluminum, Total     Daily Maximum                      0.75               10.9
Bluestone Coal Corporation        WV1006304       002                      6/30/2015   Aluminum, Total     Monthly Average                    0.43               3.67
Bluestone Coal Corporation        WV1006304       003                      6/30/2011   Aluminum, Total     Monthly Average                    0.43             0.485
Bluestone Coal Corporation        WV1006304       003                      3/31/2013   Aluminum, Total     Monthly Average                    0.43             0.475
Bluestone Coal Corporation        WV1006304       003                      1/31/2015   pH                  Daily Maximum                         9                9.7
Bluestone Coal Corporation        WV1006304       003                      3/31/2015   Selenium            Monthly Average                     4.7               4.71
Bluestone Coal Corporation        WV1006304       003                      6/30/2015   Aluminum, Total     Daily Maximum                      0.75               2.59
Bluestone Coal Corporation        WV1006304       003                      6/30/2015   Aluminum, Total     Monthly Average                    0.43             0.845
Bluestone Coal Corporation        WV1006304       004                      4/30/2013   Aluminum, Total     Daily Maximum                      0.75             0.775
Bluestone Coal Corporation        WV1006304       005                      5/31/2013   Aluminum, Total     Daily Maximum                      0.75             0.874
Bluestone Coal Corporation        WV1006304       005                      5/31/2013   Aluminum, Total     Monthly Average                    0.43             0.485
Bluestone Coal Corporation        WV1006304       005                      1/31/2015   pH                  Daily Maximum                         9               9.47
Bluestone Coal Corporation        WV1006304       005                      2/28/2015   Aluminum, Total     Daily Maximum                      0.75               1.84
Bluestone Coal Corporation        WV1006304       005                      2/28/2015   Aluminum, Total     Monthly Average                    0.43               1.01
Bluestone Coal Corporation        WV1006304       005                      2/28/2015   Iron                Daily Maximum                      2.46                2.6
Bluestone Coal Corporation        WV1006304       005                      2/28/2015   Iron                Monthly Average                    1.42               1.43
Bluestone Coal Corporation        WV1006304       005                      3/31/2015   Aluminum, Total     Daily Maximum                      0.75             0.845
Bluestone Coal Corporation        WV1006304       005                      3/31/2015   Aluminum, Total     Monthly Average                    0.43             0.447



                                                                  Appendix F: Page 713 of 731
                                                                    PLAINTIFFS' EXHIBIT C
                                         Case 1:19-cv-00576 Document 11-3 Filed 10/09/19 Page 3 of 3 PageID #: 270
Appendix F: U.S. v. Southern Coal Corporation - Violations

                                   NPDES Permit
                 Permittee           Number             Outfall     Monitoring Date       Parameter Name         Sample Type   Permit Limit          Actual Value
Bluestone Coal Corporation        WV1006304       006                     12/31/2011   Aluminum, Total     Daily Maximum                      0.75              1.49
Bluestone Coal Corporation        WV1006304       006                     12/31/2011   Aluminum, Total     Monthly Average                    0.43             0.793
Bluestone Coal Corporation        WV1006304       006                     12/31/2011   TSS                 Daily Maximum                        70                 88
Bluestone Coal Corporation        WV1006304       006                     12/31/2011   TSS                 Monthly Average                      35              36.7
Bluestone Coal Corporation        WV1006304       006                      4/30/2012   Aluminum, Total     Daily Maximum                      0.75                1.1
Bluestone Coal Corporation        WV1006304       006                      4/30/2012   Aluminum, Total     Monthly Average                    0.43             0.676
Bluestone Coal Corporation        WV1006304       006                     11/30/2012   Aluminum, Total     Monthly Average                    0.43             0.486
Bluestone Coal Corporation        WV1006304       006                      1/31/2015   pH                  Daily Maximum                         9              9.11
Bluestone Coal Corporation        WV1006304       007                      4/30/2011   Aluminum, Total     Daily Maximum                      0.75              1.09
Bluestone Coal Corporation        WV1006304       007                      4/30/2011   Aluminum, Total     Monthly Average                    0.43              1.09
Bluestone Coal Corporation        WV1006304       007                      5/31/2011   Aluminum, Total     Daily Maximum                      0.75              1.24
Bluestone Coal Corporation        WV1006304       007                      5/31/2011   Aluminum, Total     Monthly Average                    0.43             0.775
Bluestone Coal Corporation        WV1006304       007                     12/31/2011   Aluminum, Total     Daily Maximum                      0.75             0.763
Bluestone Coal Corporation        WV1006304       007                     12/31/2011   Aluminum, Total     Monthly Average                    0.43             0.719
Bluestone Coal Corporation        WV1006304       007                      4/30/2012   Aluminum, Total     Daily Maximum                      0.75             0.929
Bluestone Coal Corporation        WV1006304       007                      4/30/2012   Aluminum, Total     Monthly Average                    0.43             0.554
Bluestone Coal Corporation        WV1006304       007                      7/31/2012   Aluminum, Total     Daily Maximum                      0.75              1.19
Bluestone Coal Corporation        WV1006304       007                      7/31/2012   Aluminum, Total     Monthly Average                    0.43             0.792
Bluestone Coal Corporation        WV1006304       007                      8/31/2012   Aluminum, Total     Daily Maximum                      0.75              1.12
Bluestone Coal Corporation        WV1006304       007                      8/31/2012   Aluminum, Total     Monthly Average                    0.43             0.804
Bluestone Coal Corporation        WV1006304       007                      9/30/2012   Aluminum, Total     Daily Maximum                      0.75              1.07
Bluestone Coal Corporation        WV1006304       007                      9/30/2012   Aluminum, Total     Monthly Average                    0.43             0.693
Bluestone Coal Corporation        WV1006304       007                      1/31/2013   Aluminum, Total     Daily Maximum                      0.75              1.03
Bluestone Coal Corporation        WV1006304       007                      1/31/2013   Aluminum, Total     Monthly Average                    0.43             0.815
Bluestone Coal Corporation        WV1006304       007                      3/31/2013   Aluminum, Total     Daily Maximum                      0.75              1.14
Bluestone Coal Corporation        WV1006304       007                      3/31/2013   Aluminum, Total     Monthly Average                    0.43             0.699
Bluestone Coal Corporation        WV1006304       007                      1/31/2015   pH                  Daily Maximum                         9              9.52
Bluestone Coal Corporation        WV1006304       007                      5/31/2015   Aluminum, Total     Daily Maximum                      0.75             0.902
Bluestone Coal Corporation        WV1006304       007                      5/31/2015   Aluminum, Total     Monthly Average                    0.43             0.537
Bluestone Coal Corporation        WV1006304       008                      5/31/2011   Aluminum, Total     Daily Maximum                      0.75             0.998
Bluestone Coal Corporation        WV1006304       008                      5/31/2011   Aluminum, Total     Monthly Average                    0.43             0.593
Bluestone Coal Corporation        WV1006304       008                     12/31/2011   Aluminum, Total     Daily Maximum                      0.75              1.59
Bluestone Coal Corporation        WV1006304       008                     12/31/2011   Aluminum, Total     Monthly Average                    0.43             0.452
Bluestone Coal Corporation        WV1006304       020                      7/31/2011   Aluminum, Total     Monthly Average                    0.43             0.475
Bluestone Coal Corporation        WV1006304       046                      3/31/2015   Selenium            Monthly Average                     4.7              6.26
Bluestone Coal Corporation        WV1006347       001                     10/31/2010   Manganese           Monthly Average                       1              1.36
Bluestone Coal Corporation        WV1006347       001                      2/28/2011   Aluminum, Total     Daily Maximum                      0.75              1.01
Bluestone Coal Corporation        WV1006347       001                      2/28/2011   Aluminum, Total     Monthly Average                    0.43             0.555
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   Aluminum, Total     Daily Maximum                      0.75              6.16
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   Aluminum, Total     Monthly Average                    0.43              3.18
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   Iron                Daily Maximum                      2.46              3.76
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   Iron                Monthly Average                    1.42             2.015
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   TSS                 Daily Maximum                        70                 95
Bluestone Coal Corporation        WV1006347       001                      3/31/2011   TSS                 Monthly Average                      35                 50
Bluestone Coal Corporation        WV1006347       001                      7/31/2011   Aluminum, Total     Monthly Average                    0.43              0.55



                                                                  Appendix F: Page 714 of 731
                                                                    PLAINTIFFS' EXHIBIT C
